Case 8:18-cr-00537-MSS-JSS Document 117 Filed 01/12/21 Page 1 of 2 PageID 329




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                             HONORABLE MARY S. SCRIVEN

    CASE NO.    8:18-cr-537-T-35JSS              DATE: January 12, 2021
    TITLE:      USA v. Justin Ruth
    TIME:       9:31 – 9:56 AM, 10:06 AM – 10:36 AM
    TOTAL:      55 MIN
    Courtroom Deputy: Cynthia Biron
    Court Reporter: David Walker-Collier       Probation: Kaleena Roy
    Counsel for Government:       Charlie Dustin Connally, AUSA
    Counsel for Defendant:        Wesley E. Trombley, CJA

                                  CRIMINAL MINUTES

The Court has confirmed that Defendant, after consulting with his attorney, consents to
holding this hearing via Zoom videoconference, with all parties appearing as such.

Defendant sworn and adjudicated guilty as to Count One of the Superseding Indictment.

Witness: Agent Keary Hundt; sworn and testified

Imprisonment: TIME SERVED.

Supervised Release: THREE (3) YEARS.

Fine is waived.

Special Assessment: $100.00. This obligation is to be paid immediately.

Special conditions of supervised release:

•       Defendant shall participate in a substance abuse program (outpatient and/or
        inpatient) and follow the probation officer’s instructions regarding the
        implementation of this court directive. Further, Defendant shall contribute to the
        costs of these services not to exceed an amount determined reasonable by the
        Probation Office’s Sliding Scale for Substance Abuse Treatment Services. During
        and upon the completion of this program, Defendant is directed to submit to
        random drug testing.
Case 8:18-cr-00537-MSS-JSS Document 117 Filed 01/12/21 Page 2 of 2 PageID 330




•     The mandatory drug testing provisions shall apply pursuant to the Violent Crime
      Control Act. Based on the probation officer's determination that additional drug
      urinalysis is necessary, the Court authorizes random drug testing not to exceed
      104 tests per year. Defendant shall refrain from any unlawful use of a controlled
      substance. Further the defendant shall submit to one drug within 15 days of
      placement on supervision and at least 2 periodic drug tests thereafter as directed
      by the probation officer.

•     Defendant may travel to undertake potential employment opportunity, should
      Probation determine the work opportunity is legitimate.

Underlying Indictment and Count Two of the Superseding Indictment are dismissed on
motion by the U.S. Attorney.

Defendant advised of right to appeal and of right to counsel on appeal.

       GUIDELINE RANGE DETERMINED BY THE COURT AT SENTENCING


          Total Offense Level            13

          Criminal History Category      IV

          Imprisonment Range             24 - 30 months

          Supervised Release Range       1 - 3 years

          Restitution                    N/A

          Fine Range                     $5,500 - $55,000

          Special Assessment             $100.00
